1

2

3                                   UNITED STATES DISTRICT COURT

4                                          DISTRICT OF NEVADA

5                                                     ***

6
      CHETNABEN JARIWALA, an individual;
7     HARDIK JARIWALA, an individual; POOJA
      JARIWALA, an individual; KRISHNABEN
8                                                        2:18-cv-01532-JCM-VCF
      JARIWALA, an individual; YOGESH
      JARIWALA, an individual; RENUKA PATEL,             MINUTE ORDER
9
      an individual; DAXABEN JARIWALA,
10    individually and as her to the Estate of
      KIRITKUMAR JARIWALA; HERISAN
11    JARIWALA as heir to the Estate of
      KIRTIKUMAR JARIWALA; ABHISEK
12    JARIWALA as heir to the Estate of
      KIRITKUMAR JARIWALA: ROBERT
13    ANSAR as Special Administrator to the Estate
      of KIRTKUMAR JARIWALA, deceased,
14
                          Plaintiffs,
15
      vs.
16
      ENTERPRISE LEASING COMPANY-WEST,
      LLC, a foreign limited liability company;
17
      ENTERPRISE RENT-A-CAR COMPANY OF
18    LOS ANGELES, LLC, a foreign limited liability
      company; KIA MOTORS AMERICA,
19    INC., a foreign corporation; DOES 1 through
      100; ROE BUSINESS ENTITIES 1 through
20    100, inclusive jointly and severally,

21                         Defendants.

22

23          Before the court is Defendant Enterprise Leasing Company-West, LLC, and Enterprise Rent-A-

24   Car Company of Los Angeles, LLC’s Motion to Strike Plaintiff’s and Counter-Defendant’s Initial Expert

25   Disclosure and Report of Retained Expert Michael Rosenfield Pursuant to Fed. R. Civ. P. 37(c)(1).
1           Accordingly,

2           IT IS HEREBY ORDERED that a hearing on Defendant Enterprise Leasing Company-West, LLC,

3    and Enterprise Rent-A-Car Company of Los Angeles, LLC’s Motion to Strike Plaintiff’s and Counter-

4    Defendant’s Initial Expert Disclosure and Report of Retained Expert Michael Rosenfield Pursuant to Fed.

5    R. Civ. P. 37(c)(1) is scheduled for 11:00 AM, March 18, 2020, in Courtroom 3D.

6

7           DATED this 21st day of February, 2020.
                                                               _________________________
8                                                              CAM FERENBACH
                                                               UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
